      Case 1:15-cv-01828-DAD-BAM Document 127 Filed 02/23/21 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 REGINALD RAY YORK,                                1:15-cv-01828-DAD-BAM (PC)
               Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               PLAINTIFF REGINALD RAY YORK,
                                                  CDCR # J-40227, BY TELEPHONE (VIA
                                                  ZOOM)
 G. GARCIA,
                        Defendants.               DATE: March 23, 2021
                                                  TIME: 9:00 a.m.

        Reginald Ray York, inmate, CDCR #J-40227, a necessary and material witness on his
own behalf in proceedings in this case on March 23, 2021, is confined at California State Prison,
Los Angeles, 44750 60th Street West, Lancaster, CA 93536, in the custody of the Warden. In
order to secure this inmate’s attendance it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate to appear by telephone
(via Zoom) before Magistrate Judge Barbara A. McAuliffe on March 23, 2021, at 9:00 a.m.

       ACCORDINGLY, IT IS ORDERED that:

         1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to appear by telephone (via Zoom) to testify before the United States District Court
at the time and place above, until completion of court proceedings or as ordered by the court; and
thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of California State Prison, Los Angeles

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to appear by telephone (via Zoom) to testify before the United States District
Court at the time and place above, until completion of the proceedings, or as ordered by the
court; and thereafter to return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: February 23, 2021                /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
